Title: To Alexander Hamilton from Henry Marchant, 31 August 1792
From: Marchant, Henry
To: Hamilton, Alexander



Rhode Island DistrictNewport Augt. 31. 1792.
In pursuance of an Act of the Congress of the United States “to provide for the mitigating or remitting Forfeitures and Penalties accruing under the Revenue Laws, in certain Cases therein mentioned” I have recd. the Petition of Thomas Hazard Junr. of St. Peters in the Island of St Johns owner and Master of a certain Vessell called the rising Sun hereto annexed, and thereupon caused Jeremiah Olney Collector, Ebenezer Thompson Naval Officer and William Barton Surveyor of Providence District, the persons claiming a Moiety of the said Vessell and Her Cargo now libelled before me, if a Forfeiture should take Place, and also William Channing Esqr. Atty. of the United States for this District to be noticed to appear before me and shew Cause if any they have against the Mitigation or Remission thereof who severally returning for Answer that they conceived there was not necessity for Their Attendance, I proceeded to examine into the Truth of the Facts set forth by the said Petitioner in a summary Manner. The said Vessell, a Schooner, was seised by the Collector for the Port of Providence on the twenty fourth Day of August Currant having entered that Port the Day before from Hallifax having on Board a Cargo of Fish consisting of about one hundred Barrells of Mackerel and forty three smoaked Salmon stored in Bulk, in Said Schooner appears by the British Register to be of the Burthen of Thirty two and three Quarter Tons, but upon remeasurement Her actual Burthen is only Twenty three Tons and sixty one Ninety fifths of a Ton, The British Register bears date the twenty third Day of June AD 1787. And it appears by said Register That the sd. Petitioner and Thos. Hazard Senr. and Wm. Hazard of St Peters are sole Owners of said Schooner And that She is British built, By the Declaration of the Petitioner under Oath by me administered to him, and by other Circumstances, it appears to me that, the said Schooner was, once or twice previous to the adoption of the present Constitution by this State particularly in the Year 1789, entered at the sd. Port of Providence, and paid Light Money agreably to Her Tunnage by the British Register. And the Petitioner further on solemn Oath did declare, that from that Circumstance, not himself knowing her Tunnage but from the Register, did presume it was her real Tunnage. That He never was Captain of sd. Scooner, or of any other Vessell before—That unsuspicious of any Difficulty he openly entered the Port of Providence and applied to the Custom House at Providence in the usual Manner. All which I do hereby certify to the Secretary of the Treasury of the United States
Hy: MarchantJudge of Rhode Island District
